Title: To James Madison from William C. C. Claiborne, 21 December 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


21 December 1802, “Near Natchez.” The legislature met at Washington [Mississippi Territory] on 5 Dec. Encloses a copy of the address he delivered on 8 Dec. to an assembly of both houses “together with the answers returned.” David Ker received his commission “by the last mail” and has undertaken his official duties. Ker’s appointment has satisfied “a great portion” of the citizenry, and he is “a valuable acquisition to our Territorial Bench.” “The Port of New Orleans still remains shut against the American deposit.” Transfer of American produce to vessels “laying in the stream” is allowed, but “the landing of the produce is unconditionally forbidden.” Enforcement of this point is so rigid that “where a Cotton boat was upset by wind Opposite to the Port of Orleans, there was some difficulty in obtaining permission to place the Cotton taken from the river on the levée.” Notwithstanding Salcedo’s statements in his letters, Claiborne remains convinced that the intendant’s order was directed by the Spanish court. “This is the opinion of some of the best informed Citizens of the United States residing at Orleans.” The general belief is that the French will take possession of Louisiana during the winter or in early spring.
 

   
   Letterbook copy and copy of enclosures (Ms-Ar: Claiborne Executive Journal). Letterbook copy 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:250–51. For enclosures, see n. 1.



   
   Claiborne’s address to the Mississippi legislature and the replies of the two houses are printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:237–40, 243–47.



   
   For David Ker’s appointment as territorial judge, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:501 and n. 2.



   
   For Salcedo’s argument that Morales had acted on his own initiative in closing the deposit, see Salcedo to Claiborne, 15 Nov. 1802 (Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:233–36).


